internal_revenue_service number release date index number -------------------------------------- ------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-104774-06 date august legend x company date date date year dear ---------------------- --------------------------- ------------------------------ ----------------------- ----------------------- ----------------------- ------- this letter responds to your request for a private_letter_ruling regarding the treatment of nonstatutory stock_options x transferred to you pursuant to a property settlement agreement incident_to_divorce the facts represented in your request follow your marriage to x was judicially dissolved on date prior to the divorce you and x lived in a community_property_state and x was employed by company you and x executed a property settlement agreement on date to facilitate an equitable division of property incident to the divorce among other things the property settlement agreement provided for your receipt of a portion of certain vested nonstatutory stock_options options that company granted to x in connection with x’s performance of services you represent that the options did not have a readily_ascertainable_fair_market_value on the date they were granted to x the property settlement agreement provides that x must retain physical possession of the options subsequent to the divorce but that x must promptly comply with your written instructions to exercise the options consistent with your request x exercised the options on date the underlying stock was sold immediately and the proceeds therefrom less federal income and employment_taxes were forwarded to you company reported the option transactions on the form_w-2 it issued to x for year you have not yet filed your federal_income_tax return for year plr-104774-06 your request asks for rulings that the income attributable to the exercise of the options is includible in your gross_income even though it was reported on the form_w-2 company filed on behalf of x that you are entitled to a credit for the federal_income_tax company withheld as a result of the exercise of the options and that you are not entitled to a credit for the federal_insurance_contributions_act fica tax_payments attributable to the exercise of the options sec_83 of the internal_revenue_code code provides in general that if property is transferred to any person in_connection_with_the_performance_of_services the excess of the fair_market_value of the property over the amount if any paid for the property is included in the gross_income of the person performing the services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 of the code provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_1_83-7 of the income_tax regulations regulations provides rules for nonstatutory_options under those rules if the option does not have a readily_ascertainable_fair_market_value on the date of grant then sec_83 and b apply at the time the option is exercised or otherwise_disposed_of even though its fair_market_value may have become readily ascertainable before that time if the option is exercised sec_83 and b apply to the transfer of property pursuant to the exercise and the employee realizes compensation on the transfer at the time and in the amount determined under sec_83 or b sec_1041 of the code provides in part that no gain_or_loss shall be recognized on a transfer of property from an individual to a former spouse but only if the transfer is incident to the divorce incident_to_divorce is defined in sec_1041 as a transfer of property within one year after the date on which the marriage ceases or a transfer of property that is related to the cessation of the marriage sec_3101 and sec_3111 of the code impose fica_taxes on wages as that term is defined in sec_3121 fica_taxes consist of the old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital_insurance_tax medicare_tax these taxes are imposed on both the employer and the employee sec_3101 and sec_3101 impose the employee portions of the social_security_tax and the medicare_tax respectively sec_3111 and b impose the employer portions of the social_security_tax and the medicare_tax respectively the term wages is defined in sec_3121 of the code for fica purposes as all remuneration for employment including the cash_value of all remuneration paid in any medium other than cash with certain specific exceptions sec_3121 defines plr-104774-06 employment as any service of whatever nature performed by an employee for the person employing him with certain specific exceptions sec_3102 of the code provides that the employee portion of fica_taxes must be collected by the employer of the taxpayer by deducting the amount of the tax from wages as and when paid sec_31 a -1 a of the regulations provides that the employer is required to collect the tax notwithstanding that wages are paid in something other than money sec_3402 of the code relating to income_tax_withholding generally requires every employer making a payment of wages to deduct and withhold upon such wages a tax determined in accordance with prescribed tables or computational procedures sec_31_3402_a_-1 of the regulations provides that the employer is required to collect income_tax_withholding by deducting and withholding the amount thereof from the employee’s wages as and when paid either actually or constructively sec_3401 of the code provides that wages for income_tax_withholding purposes means all remuneration for services performed by an employee for his employer including the cash_value of all remuneration paid in any medium other than cash with certain specific exceptions under sec_31_3402_a_-1 of the regulations an employer is required to deduct and withhold income_tax notwithstanding that the wages are paid in something other than money and to pay over the tax in money sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the regulations generally provide that the medium in which the remuneration is paid is immaterial it may be paid in cash or other than in cash_remuneration paid in any medium other than cash is computed on the basis of the fair_market_value of such items at the time of payment sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31 a - a provide that unless specifically excepted remuneration for employment constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed the services sec_31 of the code provides that the amount withheld from wages as income_tax_withholding will be allowed to the recipient of the income as a credit against the income taxes imposed by subtitle a sec_1_31-1 of the regulations provides that the recipient of the income for purposes of the sec_31 credit is the individual who is subject_to income taxes upon the wages from which the tax was withheld in revrul_2002_22 2002_1_cb_849 individuals a and b were married and resided in a non-community property state during the marriage corporation y granted nonstatutory stock_options to a pursuant to a property settlement incorporated into their divorce a transferred one-third of the options to b b exercised all of the options and received y stock with a fair_market_value in excess of the exercise price of the plr-104774-06 options the ruling concludes that the options are property within the meaning of sec_1041 and it explains that sec_1041 confers nonrecognition treatment on any gain that a may otherwise realize when a transfers the options to b under the ruling a is not required to include in gross_income any income resulting from b’s exercise of the options when b exercises the options b must include in income an amount determined under sec_83 as if b were the person who performed the services the ruling further provides that the same conclusions would apply if a and b resided in a community_property_state and all or some of the options constituted community_property that was divided between a and b as part of their divorce revrul_2004_60 2004_1_cb_1051 uses the same facts as the facts in revrul_2002_22 and concludes in part that the options a transferred to b are subject_to fica and income_tax_withholding to the same extent as if the options were retained by a that is the ruling concludes that b’s exercise of the options results in fica wages for a to the extent that the fair_market_value of the stock received pursuant to the exercise of the options exceeds the exercise price the ruling further holds that to the extent the exercise results in fica wages the employee fica tax is deducted from the amounts paid to b and the amount includible in b’s gross_income is not reduced by the fica withholdings in addition revrul_2004_60 holds that the income recognized by b with respect to the exercise of the options is remuneration for employment and wages for purposes of federal_income_tax withholding thus because the income realized with respect to the exercise of the options is includible in the gross_income of b the ruling holds that b is entitled to the credit for the income_tax withheld with respect to the exercise of the options based on the foregoing we rule as follows the income attributable to the exercise of the options is includible in your gross_income for federal tax purposes you are entitled to a credit for income_tax withheld from the proceeds derived from the exercise of the options you are not entitled to a credit for any fica tax withheld from the proceeds derived from the exercise of the options a copy of this letter should be attached to any of your income_tax returns to which it is relevant you should also attach to such return a copy of the form_w-2 wage and tax statement reporting the income_tax_withholding attributable to the exercise of the options and statements reflecting the withholding with respect to the exercise of the options plr-104774-06 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a properly executed penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours kenneth m griffin assistant branch chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
